981 F.2d 1250
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles Sonny BOSTIC, Plaintiff-Appellant,v.HEAD OF SECURITY;  Head of Medical, Defendants-Appellees.
No. 92-6665.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 8, 1992Decided:  December 16, 1992

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Malcolm J. Howard, District Judge.  (CA-92-58-MC)
Charles Sonny Bostic, Appellant Pro Se.
E.D.N.C.
Affirmed.
Before WILKINSON, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:

OPINION

1
Charles Sonny Bostic appeals from the district court's orders which denied him leave to file a civil action under the terms of a pre-filing review order and denied his motion for reconsideration.*  Our review of the record and the district court's opinions discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Bostic v. Head of Security, No. CA-92-58-MC (E.D.N.C. Apr. 8 and Apr. 29, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Bostic entitled his motion a "Motion Upon Depositions of Written Questions, Subpoena and Production of Documents and Tangible Things;  with Relief from Judgment or Order by Plaintiff."  Since it was served within ten days of the entry of a final order and calls into question the correctness of that order, the court properly treated it as a motion to reconsider.  Fed. R. Civ. P. 59(e);   Dove v. CODESCO, 569 F.2d 807, 809 (4th Cir. 1978)